


109 HRES 909 IH: Encouraging the United States financial

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 909
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Price of Georgia
			 (for himself, Mrs. Kelly, and
			 Mr. Scott of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Encouraging the United States financial
		  services industry to develop, test, and implement systemic plans to address the
		  challenges and risks posed by pandemic or bioterrorism events to the national
		  and international economies, and for other purposes.
	
	
		Whereas the ongoing and uninterrupted operation of the
			 national and international financial system is essential to the national
			 economic security and economy of the United States;
		Whereas difficult challenges to the ongoing and
			 uninterrupted operation of the national and international financial system may
			 be posed by pandemic or bioterrorism events;
		Whereas such difficult challenges may include widespread
			 absenteeism among workers and the loss of critical infrastructure support
			 services;
		Whereas such difficult challenges may also include
			 diminution of the liquidity, financial integrity, financial results, and
			 stability of financial services providers, participants, and markets resulting
			 in disruption of capital flows, global asset reallocations, and asset and
			 equity price declines;
		Whereas any disruption of the operation of the national
			 and international financial system might deprive businesses, consumers, and
			 investors of access to cash, credit, financial assets and related information
			 necessary to the effective functioning of the national and international
			 economies;
		Whereas important and commendable progress by national and
			 international financial system participants has been made in providing for the
			 resiliency of the national and international financial system;
		Whereas continued progress in such preparation is needed
			 in order to meet the significant and unprecedented challenges posed by pandemic
			 or bioterrorism events;
		Whereas that continued progress should include contingency
			 and other plans to support the rapid recovery of businesses, consumers and
			 investors who may suffer adverse economic consequences from pandemic or
			 bioterrorism events; and
		Whereas time is of the essence in developing those plans
			 in order to protect the economy and national economic security of the United
			 States: Now, therefore, be it
		
	
		That—
			(1)all participants in the United States
			 financial services industry are encouraged to develop, test, and implement
			 systemic plans to address the challenges and risks posed by pandemic or
			 bioterrorism events to the national and international economies;
			(2)such plans should
			 encompass, as applicable—
				(A)financial
			 institutions;
				(B)financial systems
			 and markets; and
				(C)businesses,
			 consumers, and investor levels; and
				(3)all citizens of
			 the United States are encouraged to—
				(A)become informed
			 about the financial and other risks of pandemic and bioterrorism events;
				(B)consider how those
			 risks may affect them as individuals, families, business people, and consumers;
			 and
				(C)prepare appropriate plans and responses for
			 potential pandemic and bioterrorism events.
				
